      Case 2:12-cr-00418 Document 1056 Filed on 06/23/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                          UNITED STATES DISTRICT COURT                            ENTERED
                                                                                  June 23, 2020
                           SOUTHERN DISTRICT OF TEXAS
                                                                               David J. Bradley, Clerk
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
 Plaintiff/Respondent,                      §
                                            §
VS.                                         § CRIMINAL ACTION NO. 2:12-CR-418-4
                                            §
JESUS GREGORIO LOPEZ,                       §
  Defendant/Movant.                         §
                                            §
                                            §
                                            §

                                        ORDER

        Defendant Jesus Gregorio Lopez has filed a Request for Compassionate Release

(D.E. 1055), wherein he moves the Court to order his release from prison because his age

and underlying medical conditions (diabetes and hypertension) make him particularly

vulnerable to severe illness or death should he contract COVID-19 while in prison. He

has offered medical records in support of his motion and a copy of the warden’s denial of

his request for compassionate release; however, the Court has no information regarding

his conduct while in prison.

        Defendant is hereby ORDERED to provide the Court with a current copy of his

prison disciplinary history.

        The Government is further ORDERED to respond to Defendant’s motion not later

than (7) days after Defendant supplements the record indicating any opposition thereto.

        ORDERED this 23rd day of June, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE
1/1
